Per Curiam.

We consider that we are bound, and that our decision must be controlled, by the order of the three-Judge District Court *656granted May 24, 1965, in WMCA v. Lomenzo (238 F. Supp. 916) subsequent to the decision of Matter of Orans (15 N Y 2d 339), which order was followed by the denial of a stay by the Supreme Court of the United States (Travia v. Lomenzo, 381 U. S. 431). Judgment and order modified, on the law and the facts, so as to reverse and dismiss the first cause of action, and, as so modified, affirmed, without costs. Application by respondents-appellants for permission to appeal to the Court of Appeals from our affirmance of the dismissal of the second and third causes of action granted. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.